 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11    ROCKY D. FROEMEL,                                 Case No. 1:18-cv-01289-JDP
12                          Plaintiff,                  ORDER DIRECTING THE CLERK OF COURT
                                                        TO CLOSE THIS CASE
13             v.
14    CALIFORNIA STATE SUPERIOR
      COURTS, et al.,
15
                            Defendants.
16

17

18

19            Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought
20   under 42 U.S.C. § 1983. On May 14, 2019, we screened plaintiff’s complaint and issued findings
21   and recommendations to dismiss this case. ECF No. 10. On June 3, 2019, plaintiff filed a notice
22   of voluntary dismissal. ECF No. 11. Accordingly, we hereby direct the clerk of court to close
23   this case. See Fed. R. Civ. P. 41(a).
24
     IT IS SO ORDERED.
25

26
     Dated:         July 2, 2019
27                                                        UNITED STATES MAGISTRATE JUDGE
28
 1

 2

 3   No. 204

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
